                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )              Nos.: 2:19-CR-58
                                                )                    2:19-CR-106
                                                )              REEVES/WYRICK
 KENNETH TODD SPOON                             )


                              MEMORANDUM AND ORDER

           Before the Court is Defendant Kenneth Todd Spoon’s second motion for furlough

 [Case No. 2:19-cr-58, D. 52]. Mr. Spoon, who was sentenced on February 28, 2020 but is

 not yet in the custody of the Bureau of Prisons, asks the Court to grant him furlough to visit

 his late mother prior to her interment on May 8, 2020. Previously, the Court denied Mr.

 Spoon’s first motion for furlough to visit his mother during her illness.

           The Court expressed condolences to Mr. Spoon for his loss. But Mr. Spoon has not

 established by clear and convincing evidence that he will not flee or pose a danger to any

 other person on the community if granted furlough, so his motion [D. 52] is DENIED.

      I.      Background

            On August 5, 2019, Mr. Spoon pled guilty to a single count Information alleging a

 violation of 18 U.S.C. §§ 922(g)(1) and 924(e) and was detained pending sentencing. [2:19-

 cr-106, D. 7]. On January 27, 2020, Mr. Spoon moved for furlough to visit his ill mother.

 [2:19-CR-58, D. 43]. The matter was referred to the Honorable Cynthia Richardson

 Wyrick, United States Magistrate Judge, who found that Mr. Spoon has “an extensive




Case 2:19-cr-00106-PLR-CRW Document 29 Filed 05/05/20 Page 1 of 4 PageID #: 138
 criminal history, including multiple instances of escape,” as well as “a history of violence.”

 [D. 46]. Consequently, Mr. Spoon’s first motion for furlough was denied. [Id.].

        On February 28, 2020, this Court sentenced Mr. Spoon to 155 months’

 imprisonment, with a 5-year period of supervision upon release. [2:19-CR-106, D. 22].

 Mr. Spoon appealed, but voluntarily dismissed his appeal on April 22, 2020. [2:19-CR-

 106, D. 28].

        On May 1, 2020, Mr. Spoon, through counsel, filed a second motion for furlough to

 make a final visit to his late mother. [2:19-CR-58, D. 52]. Unfortunately, Mr. Spoon’s

 mother passed away on April 29, 2020. [Id.]. Mr. Spoon confirmed his mother’s passing

 and the details relevant to any visit through an email from Ms. Cassandra Hill, an employee

 of the funeral home. [D. 52-1].

        That same day, the Government responded in opposition. [D. 53]. Citing Mr.

 Spoon’s “lengthy history of violent crimes, parole and probation violations, and two (2)

 escapes,” the Government contends that Mr. Spoon “has not met the standards of 18 U.S.C.

 § 3143 or Fed. R. Crim. P. 46(c), with clear and convincing evidence that the Defendant is

 not a flight risk or that he does not pose a danger to persons or community.” [Id. at 4]. The

 Government argues that circumstances have not changed from Mr. Spoon’s previous

 motion and that he was aware of his mother’s health at the time that he committed his

 offense. [Id].




                                               2

Case 2:19-cr-00106-PLR-CRW Document 29 Filed 05/05/20 Page 2 of 4 PageID #: 139
     II.      Legal Standards

           Pursuant to Rule 46(c) of the Federal Rules of Criminal Procedure, release pending

 sentencing or appeal is governed by 18 U.S.C. § 3143. 1 To be released, a defendant must

 establish by clear and convincing evidence that he will not flee or pose a danger to any

 other person or the community if released. See 18 U.S.C. § 3143(b); Fed. R. Crim. P. 46(c).

     III.     Analysis

           Mr. Spoon “only asks for the chance to see his mother one last time” and states that

 “[h]e has no ulterior motive.” However, his circumstances have not changed since his

 previous motion.

           As has been recounted, Mr. Spoon has an extensive criminal history, including

 multiple instances of escape. [2:19-cr-106, D. 9]. He still has a history of violence and

 qualified as an Armed Career Criminal. [Id.]. During Mr. Spoon’s detention hearing, the

 Government proved by clear and convincing evidence that no condition or combination of

 conditions of release would reasonably assure the safety of any other person and the

 community. [2:19-cr-58, D. 10, p. 2].                    Moreover, the Government proved by a

 preponderance of the evidence that no condition or combination of conditions could

 reasonably assure Mr. Spoon’s appearance before the Court as required. [2:19-cr-58, D.

 10, p. 2]. Further noting Mr. Spoon’s threats regarding the Assistant United States

 Attorney in this case, the Court previously found that he failed to prove by clear and



 1
  The Court notes that Mr. Spoon has already been sentenced and voluntarily dismissed his appeal on April 22,
 2020. However, Mr. Spoon is not yet in the custody of the Bureau of Prisons. Consequently, the Court has
 determined that 18 U.S.C. § 3143, rather than 18 U.S.C. 3622, is the appropriate framework for Mr. Spoon’s
 petition.
                                                         3

Case 2:19-cr-00106-PLR-CRW Document 29 Filed 05/05/20 Page 3 of 4 PageID #: 140
 convincing evidence that he would not flee or pose a danger to any person or the

 community if furloughed. [D. 46]. In short, other than an assertion of willingness to

 comply with any terms of furlough, Mr. Spoon points to no basis to find that his

 circumstances have changed.

          The Court extends its sympathies to Mr. Spoon. But the Court finds that Mr.

 Spoon’s criminal history, particularly his history of escape and violence, far outweigh his

 bare statement that he would comply with any furlough terms. In other words, Mr. Spoon

 has not demonstrated by clear and convincing evidence that he will not flee or pose a danger

 to any person or the community if release from custody, even on a temporary basis.

    IV.      Conclusion

          In light of the foregoing, Mr. Spoon’s second motion for furlough [2:19-cr-58, D.

 52] is DENIED.

          IT IS SO ORDERED.


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              4

Case 2:19-cr-00106-PLR-CRW Document 29 Filed 05/05/20 Page 4 of 4 PageID #: 141
